UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC U.S. bonds posted solid gains during the 12 months ended May 31, 2010. As the economy made a significant turnaround following a severe downturn in late 2008 and early 2009, corporate bonds outperformed substantially, leading the bond markets advance. High-yield corporate securities and commercial mortgage-backed securities generated the best results, while Treasury bonds lagged as investors shifted toward riskier securities and the federal government boosted issuance of Treasury securities to fund a growing budget deficit. For the year ended May 31, 2010, John Hancock Bond Funds Class A shares posted a total return of 23.83% at net asset value. The Fund outperformed the 8.64% return of its benchmark, the Barclays Capital Government/Credit Bond Index, and the 12.98% average return of the Morningstar, Inc. intermediate-term bond category. The Fund outpaced the broad bond market indexes and its Morningstar peer group average thanks to our positioning for an economic recovery. We increased the Funds holdings of corporate bonds when they were trading at depressed valuations, and this paid off over the past 12 months as the economic environment improved and corporate bonds delivered strong returns. We increased the Funds position in corporate securities to almost 60% of the Funds portfolio during the period, with approximately one-third of the corporate holdings in high-yield bonds. As we increased the Funds position in corporate bonds, we cut back on the Funds holdings of residential mortgage-backed securities, especially those issued by government agencies such as Fannie Mae and Freddie Mac. Unattractive yields, higher refinancing activity and the end of the Feds purchase program that helped support this segment of the market led us to shift to an underweight position. In contrast, we added to the Funds position in commercial mortgage-backed securities, which rallied sharply during the period. We also modestly increased the Funds holdings of Treasury bonds to manage the Funds interest-rate sensitivity. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Funds performance are interest rate and credit risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Bond Fund | Annual report A look at performance For the period ended May 31, 2010 Average annual returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge (POP) with maximum sales charge (POP) yield (%) as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-10 Class A 18.26 4.63 6.07 18.26 25.39 80.28 5.84 Class B 18.05 4.53 5.97 18.05 24.82 78.64 5.42 Class C 21.98 4.86 5.82 21.98 26.81 76.12 5.44 Class i 24.31 6.04 7.02 24.31 34.11 97.15 6.39 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.11%, Class B 1.81%, Class C  1.81% and Class I  0.65%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I shares prospectus. 2 11-9-73 is the inception date for the oldest class of shares, Class A shares. The inception date for Class I shares is 9-4-01. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. Annual report | Bond Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Government/Credit Bond Index. Period Without With maximum beginning sales charge sales charge Index Class B 2 5-31-00 $17,864 $17,864 $18,773 Class C 2 5-31-00 17,612 17,612 18,773 Class I 5-31-00 19,715 19,715 18,773 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, and Class I shares, respectively, as of 5-31-10. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Government/Credit Bond Index is an unmanaged index of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I shares prospectus. 4 11-9-73 is the inception date for the oldest class of shares, Class A shares. The inception date for Class I shares is 9-4-01. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I shares. 8 Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2009 with the same investment held until May 31, 2010. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,054.40 $5.22 Class B 1,000.00 1,050.70 8.90 Class C 1,000.00 1,050.80 8.74 Class I 1,000.00 1,055.70 3.23 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2009, with the same investment held until May 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-09 on 5-31-10 period ended 5-31-10 1 Class A $1,000.00 $1,019.80 $5.14 Class B 1,000.00 1,016.30 8.75 Class C 1,000.00 1,016.40 8.60 Class I 1,000.00 1,021.80 3.18 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.02%, 1.74%, 1.71% and 0.63% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 58% Asset-Backed Securities 3% U.S. Government & Agency Obligations 18% Short-Term Investments & Other 5% Collateralized Mortgage Obligations 16% Sector Composition Financials 24% Materials 5% U.S. Government Agency 18% Energy 4% Collateralized Mortgage Obligations 16% Consumer Staples 4% Consumer Discretionary 7% Asset-Backed Securities 3% Industrials 6% Telecommunication Services 3% Utilities 5% Short-Term Investments & Other 5% Quality Composition U.S. & Government Agency Obligations 18% AAA 7% AA 5% A 13% BBB 29% BB 9% B 8% CCC & Below 6% Not Rated 0% Short-Term Investments & Other 5% 1 As a percentage of net assets on 5-31-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investors Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc ratings. Not Rated securities are those with no ratings available. They may have internal ratings similar to those shown. All are as of 5-31-10 and do not reflect subsequent downgrades. Annual report | Bond Fund 11 Funds investments As of 5-31-10 Maturity Rate date Par value Value Corporate Bonds 58.30% (Cost $514,557,195) Consumer Discretionary 6.91% Auto Components 0.61% Allison Transmission, Inc. (S) 11.000% 11-01-15 $1,915,000 2,001,175 Exide Technologies, Series B 10.500 03-15-13 1,945,000 1,930,413 Tenneco, Inc. 8.625 11-15-14 1,675,000 1,658,250 Auto Manufacturers 0.25% Volvo Treasury AB (S) 5.950 04-01-15 2,215,000 2,297,750 Hotels, Restaurants & Leisure 1.41% Greektown Holdings LLC (H)(S) 10.750 12-01-13 1,170,000 74,588 HRP Myrtle Beach Operations LLC (H)(S)  04-01-12 1,075,000 0 Jacobs Entertainment, Inc. 9.750 06-15-14 2,435,000 2,276,725 Little Traverse Bay Bands of Odawa Indians (H)(S) 10.250 02-15-14 2,210,000 732,063 MGM Mirage, Inc. (S) 9.000 03-15-20 385,000 385,963 Mohegan Tribal Gaming Authority 8.000 04-01-12 420,000 367,500 Mohegan Tribal Gaming Authority 7.125 08-15-14 1,050,000 777,000 MTR Gaming Group, Inc. 12.625 07-15-14 710,000 710,000 MTR Gaming Group, Inc., Series B 9.000 06-01-12 1,495,000 1,166,100 Pokagon Gaming Authority (S) 10.375 06-15-14 1,815,000 1,878,525 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 2,260,000 2,016,485 Turning Stone Resort Casino Enterprises (S) 9.125 09-15-14 1,890,000 1,880,550 Waterford Gaming LLC (S) 8.625 09-15-14 1,015,000 649,600 Household Durables 0.40% Libbey Glass, Inc. (S) 10.000 02-15-15 350,000 363,125 Whirlpool Corp. 8.600 05-01-14 1,450,000 1,718,275 Whirlpool Corp. 8.000 05-01-12 1,415,000 1,550,691 Media 3.09% AMC Entertainment, Inc. 8.750 06-01-19 525,000 530,250 AMC Entertainment, Inc. 8.000 03-01-14 2,100,000 2,079,000 Cablevision Systems Corp. (S) 8.625 09-15-17 550,000 552,750 CCH II LLC / CCH II Capital Corp. (S) 13.500 11-30-16 1,150,089 1,306,789 Cinemark USA, Inc. 8.625 06-15-19 725,000 732,250 Clear Channel Worldwide Holdings, Inc., Series A (S) 9.250 12-15-17 1,595,000 1,614,938 Comcast Cable Holdings LLC 9.800 02-01-12 3,365,000 3,776,297 CSC Holdings, Inc. 7.875 02-15-18 1,690,000 1,723,800 See notes to financial statements 12 Bond Fund | Annual report Maturity Rate date Par value Value Media (continued) DirecTV Holdings LLC 7.625% 05-15-16 $3,055,000 $3,299,400 DirecTV Holdings LLC (S) 6.350 03-15-40 840,000 856,694 Grupo Televisa SA 6.625 01-15-40 1,170,000 1,171,247 Regal Cinemas Corp. 8.625 07-15-19 465,000 471,975 Time Warner Cable, Inc. 6.750 07-01-18 1,995,000 2,246,745 Time Warner Entertainment Company LP 8.375 03-15-23 1,705,000 2,132,072 Viacom, Inc. 7.875 07-30-30 1,355,000 1,486,526 Videotron Ltee (CAD)(D)(S) 7.125 01-15-20 1,720,000 1,691,243 XM Satellite Radio, Inc. (S) 13.000 08-01-13 $2,000,000 2,190,000 XM Satellite Radio, Inc. (S) 11.250 06-15-13 415,000 444,050 Multiline Retail 0.19% Macys Retail Holdings, Inc. 8.375 07-15-15 1,540,000 1,697,850 Personal Products 0.13% Revlon Consumer Products Corp. (S) 9.750 11-15-15 1,170,000 1,190,475 Specialty Retail 0.61% Advance Auto Parts, Inc. 5.750 05-01-20 1,855,000 1,904,211 Hillman Group, Inc. (S) 10.875 06-01-18 820,000 813,850 Staples, Inc. 9.750 01-15-14 1,870,000 2,290,125 Toys R Us Property Company LLC (S) 8.500 12-01-17 570,000 588,525 Textiles, Apparel & Luxury Goods 0.22% Burlington Coat Factory Warehouse Corp. 11.125 04-15-14 1,600,000 1,652,000 Phillips-Van Heusen Corp. 7.375 05-15-20 340,000 341,700 Consumer Staples 3.88% Beverages 0.37% Anheuser-Busch InBev Worldwide, Inc. 4.125 01-15-15 1,610,000 1,661,456 SABMiller PLC (S) 5.500 08-15-13 1,580,000 1,726,204 Food & Staples Retailing 0.40% CVS Caremark Corp., (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 3,635,000 3,289,675 Susser Holdings LLC / Susser Finance Corp. (S) 8.500 05-15-16 370,000 365,375 Food Products 1.43% B&G Foods, Inc. 7.625 01-15-18 770,000 768,075 Bumble Bee Foods LLC (S) 7.750 12-15-15 765,000 761,175 Bunge Ltd. Finance Corp. 8.500 06-15-19 1,295,000 1,508,228 Bunge Ltd. Finance Corp. 5.350 04-15-14 1,900,000 2,021,226 Corp. Pesquera Inca SAC (S) 9.000 02-10-17 840,000 835,800 Kraft Foods, Inc. 6.000 02-11-13 2,760,000 3,046,033 Kraft Foods, Inc. 5.375 02-10-20 2,725,000 2,830,054 Smithfield Foods, Inc. (S) 10.000 07-15-14 1,195,000 1,279,397 Household Products 0.22% Yankee Acquisition Corp. 8.500 02-15-15 2,005,000 2,010,013 Personal Products 0.06% Diversey, Inc. (S) 8.250 11-15-19 545,000 558,625 See notes to financial statements Annual report | Bond Fund 13 Maturity Rate date Par value Value Tobacco 1.40% Alliance One International, Inc. (S) 10.000% 07-15-16 $1,560,000 $1,591,200 Alliance One International, Inc. 8.500 05-15-12 890,000 901,125 Altria Group, Inc. 8.500 11-10-13 3,245,000 3,783,634 Lorillard Tobacco Company 6.875 05-01-20 1,390,000 1,400,162 Philip Morris International, Inc. 5.650 05-16-18 2,695,000 2,929,689 Reynolds American, Inc. 7.250 06-01-13 1,980,000 2,189,551 Energy 4.03% Energy Equipment & Services 0.34% Gibson Energy ULC (S) 10.000 01-15-18 990,000 967,725 NGPL PipeCo LLC (S) 7.119 12-15-17 2,025,000 2,122,830 Oil, Gas & Consumable Fuels 3.69% Arch Coal, Inc. (S) 8.750 08-01-16 410,000 418,200 Drummond Company, Inc. 7.375 02-15-16 1,855,000 1,766,888 El Paso Pipeline Partners Operating Company LLC 6.500 04-01-20 1,045,000 1,056,290 Energy Transfer Partners LP 9.700 03-15-19 1,445,000 1,765,352 Energy Transfer Partners LP 8.500 04-15-14 1,450,000 1,692,223 Enterprise Products Operating LLC, (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) 7.000 06-01-67 2,585,000 2,261,875 Enterprise Products Operating LLC, (7.034% to 1-15-18, then higher of 7.034% or 3 month LIBOR + 2.680%) 7.034 01-15-68 1,860,000 1,706,550 Gulf South Pipeline Company LP (S) 5.750 08-15-12 1,460,000 1,570,531 Kinder Morgan Energy Partners LP 7.750 03-15-32 840,000 940,182 Linn Energy LLC (S) 8.625 04-15-20 730,000 722,700 MarkWest Energy Partners LP, Series B 8.500 07-15-16 1,625,000 1,633,125 McMoRan Exploration Company 11.875 11-15-14 1,230,000 1,237,688 Motiva Enterprises LLC (S) 6.850 01-15-40 1,060,000 1,172,929 Niska Gas Storage US LLC (S) 8.875 03-15-18 1,515,000 1,522,575 NuStar Logistics LP 7.650 04-15-18 1,390,000 1,564,578 ONEOK Partners LP 6.150 10-01-16 2,070,000 2,308,421 Pan American Energy LLC (S) 7.875 05-07-21 895,000 877,100 Regency Energy Partners LP (S) 9.375 06-01-16 1,225,000 1,274,000 Spectra Energy Capital LLC 6.200 04-15-18 1,440,000 1,561,121 Thermon Industries, Inc. (S) 9.500 05-01-17 390,000 386,100 Williams Partners LP 7.250 02-01-17 3,495,000 3,945,460 Woodside Finance, Ltd. (S) 4.500 11-10-14 2,330,000 2,420,453 Financials 23.72% Capital Markets 2.91% Jefferies Group, Inc. 6.450 06-08-27 1,115,000 1,030,620 Macquarie Group, Ltd. (S) 7.300 08-01-14 1,085,000 1,185,433 Macquarie Group, Ltd. (S) 6.000 01-14-20 1,290,000 1,253,893 Morgan Stanley (BRL)(D)(S) 10.090 05-03-17 8,215,000 4,183,617 Morgan Stanley 7.300 05-13-19 $2,070,000 2,174,202 Morgan Stanley, Series F, MTN 6.625 04-01-18 3,230,000 3,316,826 Northern Trust Corp. 6.500 08-15-18 920,000 1,065,829 Northern Trust Corp. 4.625 05-01-14 1,600,000 1,721,307 See notes to financial statements 14 Bond Fund | Annual report Maturity Rate date Par value Value Capital Markets (continued) State Street Capital Trust IV (P) 1.257% 06-15-37 $3,470,000 $2,570,586 The Charles Schwab Corp. 4.950 06-01-14 1,330,000 1,432,619 The Goldman Sachs Group, Inc. 7.500 02-15-19 635,000 701,067 The Goldman Sachs Group, Inc. 6.750 10-01-37 1,830,000 1,713,352 The Goldman Sachs Group, Inc. 6.150 04-01-18 2,845,000 2,906,310 The Goldman Sachs Group, Inc. 5.375 03-15-20 1,395,000 1,345,819 Commercial Banks 3.29% Allfirst Preferred Capital Trust (P) 1.803 07-15-29 1,305,000 937,068 Bank of Nova Scotia 3.400 01-22-15 1,795,000 1,827,687 BPCE SA, (12.50% to 9-30-19 then 3 month LIBOR + 12.980%) (S) 12.500  (Q) 1,239,000 1,402,684 Chuo Mitsui Trust & Banking Company, Ltd., (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (S) 5.506  (Q) 2,530,000 2,271,677 Commonwealth Bank of Australia (S) 5.000 03-19-20 2,065,000 2,056,469 Credit Suisse New York 5.300 08-13-19 1,680,000 1,726,044 Lloyds TSB Group PLC, (6.413% to 10-1-35, then 3 month LIBOR + 1.496%) (H)(S) 6.413  (Q) 2,410,000 1,277,300 PNC Funding Corp. 4.250 09-21-15 2,780,000 2,862,669 Regions Financial Corp. 7.750 11-10-14 1,825,000 1,938,411 Santander Issuances SA, (6.500% to 11-1-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 1,400,000 1,461,501 Silicon Valley Bank 6.050 06-01-17 2,335,000 2,230,467 Sovereign Capital Trust VI 7.908 06-13-36 1,840,000 1,662,572 The Royal Bank of Scotland PLC 4.875 03-16-15 1,275,000 1,260,414 Wachovia Bank NA 5.850 02-01-37 1,665,000 1,574,058 Wachovia Bank NA, Series BKNT 6.600 01-15-38 1,360,000 1,417,946 Wells Fargo Bank NA 5.750 05-16-16 1,805,000 1,942,373 Westpac Banking Corp. 4.875 11-19-19 2,275,000 2,266,771 Consumer Finance 1.71% American Express Company 7.000 03-19-18 1,995,000 2,271,052 American Express Credit Corp., Series C 7.300 08-20-13 2,490,000 2,800,904 Capital One Financial Corp. 6.150 09-01-16 2,500,000 2,615,273 Discover Bank 7.000 04-15-20 890,000 877,215 Discover Financial Services 10.250 07-15-19 2,400,000 2,826,967 Ford Motor Credit Company LLC 7.500 08-01-12 575,000 585,069 Nelnet, Inc., (7.400% to 9-29-11, then 3 month LIBOR + 3.376%) 7.400 09-29-36 2,595,000 2,206,689 SLM Corp., MTN 8.450 06-15-18 1,650,000 1,500,553 Diversified Financial Services 7.23% American Honda Finance Corp. (S) 7.625 10-01-18 2,750,000 3,274,931 Astoria Depositor Corp., Series B (S) 8.144 05-01-21 3,590,000 3,518,200 Bank of America Corp. 4.500 04-01-15 1,310,000 1,302,065 Bear Stearns Companies LLC 7.250 02-01-18 1,950,000 2,222,981 Beaver Valley Funding 9.000 06-01-17 3,286,000 3,544,477 Bosphorus Financial Services, Ltd. (S) 2.236 02-15-12 1,163,750 1,138,585 See notes to financial statements Annual report | Bond Fund 15 Maturity Rate date Par value Value Diversified Financial Services (continued) Citigroup, Inc. 6.375% 08-12-14 $3,235,000 $3,418,308 Citigroup, Inc. 6.125 11-21-17 2,925,000 2,983,178 Citigroup, Inc. 5.850 12-11-34 1,275,000 1,156,703 CME Group, Inc. 5.750 02-15-14 1,955,000 2,153,865 Crown Castle Towers LLC (S) 6.113 01-15-20 1,615,000 1,728,552 ERAC USA Finance Company (S) 6.375 10-15-17 1,730,000 1,953,172 ESI Tractebel Acquisition Corp., Series B 7.990 12-30-11 2,112,000 2,112,000 General Electric Capital Corp. 5.625 05-01-18 1,910,000 1,982,849 General Electric Capital Corp. (P) 0.916 08-15-36 2,245,000 1,603,543 General Electric Capital Corp., GMTN 6.000 08-07-19 1,340,000 1,419,569 GTP Towers Issuer LLC (S) 8.112 02-15-15 1,820,000 1,899,334 GTP Towers Issuer LLC (S) 4.436 02-15-15 1,955,000 2,021,563 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 1,110,000 1,156,378 Harley-Davidson Funding Corp. (S) 5.750 12-15-14 1,085,000 1,120,462 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 1,615,000 1,741,803 JPMorgan Chase & Company 6.000 01-15-18 3,260,000 3,519,516 JPMorgan Chase & Company 4.650 06-01-14 2,575,000 2,722,864 JPMorgan Chase & Company, Series 1, (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) 7.900  (Q) 2,240,000 2,278,640 LBI Escrow Corp. (S) 8.000 11-01-17 380,000 386,650 Merrill Lynch & Company, Inc. 7.750 05-14-38 1,770,000 1,825,647 Merrill Lynch & Company, Inc. 6.875 04-25-18 2,825,000 2,909,725 Nationstar Mortgage/Nationstar Capital Corp. (S) 10.875 04-01-15 1,805,000 1,543,275 Rabobank Nederland NV, (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (S) 11.000  (Q) 3,204,000 3,886,763 Teco Finance, Inc. 6.572 11-01-17 1,304,000 1,450,643 USB Realty Corp., (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (S) 6.091  (Q) 2,900,000 2,117,000 Insurance 4.52% Aflac, Inc. 8.500 05-15-19 1,455,000 1,730,146 Aflac, Inc. 6.900 12-17-39 930,000 930,352 AXA SA, (6.379% to 12-13-36, then 3 month LIBOR + 2.256%) (S) 6.379  (Q) 1,170,000 924,300 CNA Financial Corp. 7.350 11-15-19 1,280,000 1,345,472 CNA Financial Corp. 6.500 08-15-16 1,315,000 1,358,704 Horace Mann Educators Corp. 6.850 04-15-16 1,425,000 1,481,969 Liberty Mutual Group, Inc. (S) 7.800 03-15-37 2,635,000 2,187,050 Liberty Mutual Group, Inc. (S) 7.500 08-15-36 3,070,000 2,817,803 Liberty Mutual Group, Inc. (S) 7.300 06-15-14 2,330,000 2,521,740 Lincoln National Corp. 8.750 07-01-19 2,045,000 2,516,137 Lincoln National Corp., (6.050% until 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 915,000 704,550 Massachusetts Mutual Life Insurance Company (S) 8.875 06-01-39 895,000 1,175,171 See notes to financial statements 16 Bond Fund | Annual report Maturity Rate date Par value Value Insurance (continued) MetLife, Inc. 6.750% 06-01-16 $1,380,000 $1,546,413 New York Life Insurance Company (S) 6.750 11-15-39 2,330,000 2,558,580 Progressive Corp., (6.700% to 6-15-17, then 3 month LIBOR + 2.018%) 6.700 06-15-37 1,225,000 1,117,653 Prudential Financial, Inc., MTN 7.375 06-15-19 885,000 1,013,201 Prudential Financial, Inc., Series D MTN 5.150 01-15-13 2,550,000 2,695,296 QBE Insurance Group, Ltd. (S) 9.750 03-14-14 1,739,000 2,126,385 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 2,445,000 2,687,400 Unum Group 7.125 09-30-16 1,570,000 1,756,430 UnumProvident Finance Company PLC (S) 6.850 11-15-15 2,435,000 2,621,555 W.R. Berkley Corp. 5.600 05-15-15 1,460,000 1,506,137 Willis North America, Inc. 7.000 09-29-19 1,915,000 2,001,357 Real Estate Investment Trusts 4.06% AMB Property LP 6.625 12-01-19 1,965,000 2,074,604 Biomed Realty LP (S) 6.125 04-15-20 520,000 531,942 Boston Properties LP 5.875 10-15-19 1,085,000 1,139,142 Brandywine Operating Partnership LP 7.500 05-15-15 1,390,000 1,533,176 Developers Diversified Realty Corp. 7.500 04-01-17 1,740,000 1,731,653 Dexus Property Group (S) 7.125 10-15-14 1,985,000 2,163,408 Duke Realty LP 6.750 03-15-20 3,215,000 3,373,355 Health Care, Inc. 6.200 06-01-16 1,835,000 1,993,803 Healthcare Realty Trust, Inc. 8.125 05-01-11 1,340,000 1,409,374 Healthcare Realty Trust, Inc. 6.500 01-17-17 2,170,000 2,290,849 HRPT Properties Trust 6.650 01-15-18 1,800,000 1,855,755 Mack-Cali Realty Corp. 7.750 08-15-19 1,345,000 1,555,784 ProLogis 6.625 05-15-18 3,715,000 3,588,341 ProLogis 5.625 11-15-15 1,615,000 1,595,591 Reckson Operating Partnership LP (S) 7.750 03-15-20 735,000 754,463 Simon Property Group LP 10.350 04-01-19 1,495,000 1,940,235 Simon Property Group LP 5.625 08-15-14 2,160,000 2,338,591 Vornado Realty Trust 4.250 04-01-15 2,815,000 2,817,463 WEA Finance LLC (S) 6.750 09-02-19 1,180,000 1,305,225 WEA Finance LLC (S) 5.400 10-01-12 1,095,000 1,160,997 Health Care 1.17% Health Care Equipment & Supplies 0.13% Inverness Medical Innovations, Inc. 7.875 02-01-16 1,240,000 1,190,400 Health Care Providers & Services 0.50% BioScrip, Inc. (S) 10.250 10-01-15 725,000 706,875 Medco Health Solutions, Inc. 7.250 08-15-13 3,415,000 3,917,152 Life Sciences Tools & Services 0.17% Life Technologies Corp. 6.000 03-01-20 1,480,000 1,567,122 Pharmaceuticals 0.37% Catalent Pharma Solutions, Inc., PIK 9.500 04-15-15 1,587,387 1,543,734 Watson Pharmaceuticals, Inc. 6.125 08-15-19 1,690,000 1,809,383 See notes to financial statements Annual report | Bond Fund 17 Maturity Rate date Par value Value Industrials 5.91% Aerospace & Defense 0.79% BE Aerospace, Inc. 8.500% 07-01-18 $1,150,000 1,190,250 Bombardier, Inc. (S) 7.750 03-15-20 900,000 911,250 Colt Defense LLC (S) 8.750 11-15-17 925,000 740,000 Embraer Overseas, Ltd. 6.375 01-15-20 1,535,000 1,538,838 Kratos Defense & Security Solutions, Inc. (S) 10.000 06-01-17 915,000 905,850 L-3 Communications Corp., Series B 6.375 10-15-15 1,925,000 1,925,000 Airlines 1.89% Continental Airlines, Inc., Series 1998-1, Class A 6.648 09-15-17 668,989 662,299 Continental Airlines, Inc., Series 1999-1, Class A 6.545 02-02-19 579,254 590,839 Continental Airlines, Inc., Series 2000-2, Class B 8.307 04-02-18 1,086,696 1,070,396 Continental Airlines, Inc., Series 2007-1, Class A 5.983 04-19-22 2,102,101 2,091,591 Delta Air Lines, Inc. (S) 9.500 09-15-14 1,435,000 1,470,875 Delta Air Lines, Inc., Class G-1 6.718 01-02-23 2,253,054 2,106,606 Delta Air Lines, Inc., Series 2007-1 Class A 6.821 08-10-22 2,738,767 2,670,298 Northwest Airlines, Inc., Series 2002-1, Class G2 6.264 11-20-21 2,003,347 1,893,163 Northwest Airlines, Inc., Series 2007-1, Class A 7.027 11-01-19 1,599,373 1,495,413 United Air Lines, Inc. 10.400 11-01-16 774,747 840,600 United Air Lines, Inc. (S) 9.875 08-01-13 400,000 409,000 United Air Lines, Inc. 9.750 01-15-17 1,825,000 1,961,875 Building Materials 0.39% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,800,000 1,768,500 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 1,840,000 1,807,800 Building Products 0.12% Masco Corp. 7.125 03-15-20 1,105,000 1,070,501 Commercial Services & Supplies 0.08% ACCO Brands Corp. 10.625 03-15-15 315,000 340,988 Garda World Security Corp. (S) 9.750 03-15-17 385,000 395,588 Construction Materials 0.11% Odebrecht Finance, Ltd. (S) 7.000 04-21-20 1,030,000 1,014,550 Electrical Equipment 0.08% Coleman Cable, Inc. (S) 9.000 02-15-18 745,000 728,238 Industrial Conglomerates 0.57% General Electric Company 5.250 12-06-17 1,365,000 1,461,201 Hutchison Whampoa International, Ltd. (S) 5.750 09-11-19 1,675,000 1,704,572 Textron, Inc. 5.600 12-01-17 1,945,000 2,034,587 Machinery 0.41% Altra Holdings, Inc. (S) 8.125 12-01-16 805,000 802,988 Case New Holland, Inc. 7.750 09-01-13 1,345,000 1,368,538 See notes to financial statements 18 Bond Fund | Annual report Maturity Rate date Par value Value Machinery (continued) Terex Corp. 10.875% 06-01-16 $1,050,000 $1,128,750 Trimas Corp. (S) 9.750 12-15-17 465,000 471,975 Marine 0.20% Navios Maritime Holdings, Inc. 9.500 12-15-14 1,850,000 1,799,125 Road & Rail 0.52% Avis Budget Car Rental LLC (S) 9.625 03-15-18 350,000 350,000 Kansas City Southern de Mexico SA de CV 9.375 05-01-12 569,000 580,380 Kansas City Southern de Mexico SA de CV (S) 8.000 02-01-18 1,265,000 1,263,419 RailAmerica, Inc. 9.250 07-01-17 945,000 982,800 Western Express, Inc. (S) 12.500 04-15-15 1,745,000 1,640,300 Trading Companies & Distributors 0.53% GATX Corp. 8.750 05-15-14 2,220,000 2,605,856 United Rentals North America, Inc. 10.875 06-15-16 530,000 564,450 United Rentals North America, Inc. 7.000 02-15-14 1,770,000 1,659,375 Transportation Infrastructure 0.22% CMA CGM SA (S) 7.250 02-01-13 2,690,000 2,017,500 Information Technology 0.71% Electronic Equipment, Instruments & Components 0.46% Amphenol Corp. 4.750 11-15-14 2,160,000 2,265,790 Tyco Electronics Group SA 6.000 10-01-12 1,760,000 1,898,012 Internet Software & Services 0.07% Equinix, Inc. 8.125 03-01-18 625,000 634,375 IT Services 0.18% Fiserv, Inc. 6.800 11-20-17 1,505,000 1,688,824 Materials 4.84% Chemicals 1.07% American Pacific Corp. 9.000 02-01-15 2,160,000 2,114,100 CF Industries, Inc. 7.125 05-01-20 205,000 206,794 CF Industries, Inc. 6.875 05-01-18 205,000 205,256 Incitec Pivot Finance LLC (S) 6.000 12-10-19 1,370,000 1,387,509 Mosaic Company (S) 7.625 12-01-16 1,705,000 1,871,367 RPM International, Inc. 6.500 02-15-18 1,325,000 1,435,227 Solutia, Inc. 7.875 03-15-20 1,080,000 1,074,600 Sterling Chemicals, Inc. 10.250 04-01-15 1,490,000 1,460,200 Construction Materials 0.29% CRH America, Inc. 8.125 07-15-18 1,930,000 2,299,761 Severstal Columbus LLC (S) 10.250 02-15-18 370,000 382,950 Containers & Packaging 0.50% Ball Corp. 6.750 09-15-20 1,290,000 1,254,525 BWAY Corp. 10.000 04-15-14 1,390,000 1,535,950 Graphic Packaging International, Inc. 9.500 06-15-17 690,000 717,600 Solo Cup Company 10.500 11-01-13 570,000 579,975 U.S. Corrugated, Inc. 10.000 06-12-13 605,000 514,250 Metals & Mining 1.97% Allegheny Technologies, Inc. 9.375 06-01-19 1,205,000 1,411,233 ArcelorMittal 9.850 06-01-19 2,010,000 2,453,492 CII Carbon LLC (S) 11.125 11-15-15 1,835,000 1,798,300 See notes to financial statements Annual report | Bond Fund 19 Maturity Rate date Par value Value Metals & Mining (continued) Commercial Metals Company 7.350% 08-15-18 $1,295,000 $1,359,745 Rio Tinto Alcan, Inc. 6.125 12-15-33 1,725,000 1,743,242 Rio Tinto Finance USA, Ltd. 8.950 05-01-14 1,345,000 1,615,824 Teck Resources, Ltd. 10.750 05-15-19 4,105,000 4,946,525 Vale Overseas, Ltd. 6.875 11-10-39 1,290,000 1,284,911 Vedanta Resources PLC (S) 8.750 01-15-14 1,345,000 1,358,450 Paper & Forest Products 1.01% Boise Paper Holdings LLC (S) 8.000 04-01-20 275,000 277,063 International Paper Company 9.375 05-15-19 1,650,000 2,070,425 International Paper Company 7.950 06-15-18 2,130,000 2,480,181 NewPage Corp. 11.375 12-31-14 540,000 504,900 PE Paper Escrow GmbH (S) 12.000 08-01-14 385,000 421,575 Verso Paper Holdings LLC, Series B 9.125 08-01-14 1,695,000 1,601,775 Westvaco Corp. 7.950 02-15-31 1,785,000 1,924,732 Telecommunication Services 2.48% Communications Equipment 0.04% Telcordia Technologies, Inc. (S) 11.000 05-01-18 435,000 421,406 Diversified Financial Services 0.05% Inmarsat Finance PLC (S) 7.375 12-01-17 430,000 428,925 Diversified Telecommunication Services 1.22% Axtel SAB de CV (S) 9.000 09-22-19 630,000 535,500 Citizens Communications Company 6.250 01-15-13 2,032,000 2,021,840 Intelsat Jackson Holdings, Ltd. 11.500 06-15-16 1,585,000 1,660,288 Level 3 Financing, Inc. (S) 10.000 02-01-18 310,000 272,800 New Communications Holdings, Inc. (S) 8.500 04-15-20 1,130,000 1,113,050 Qwest Corp. 7.875 09-01-11 1,480,000 1,550,300 Telecom Italia Capital SA 6.175 06-18-14 1,405,000 1,453,491 West Corp. 11.000 10-15-16 2,515,000 2,540,150 Wireless Telecommunication Services 1.17% America Movil SAB de CV (S) 5.000 03-30-20 1,640,000 1,633,217 Crown Castle International Corp. 7.125 11-01-19 685,000 664,450 Digicel Group, Ltd. (S) 12.000 04-01-14 1,140,000 1,265,400 Digicel Group, Ltd. (S) 8.875 01-15-15 2,115,000 2,046,263 NII Capital Corp. 10.000 08-15-16 940,000 1,005,800 NII Capital Corp. 8.875 12-15-19 1,575,000 1,602,563 SBA Telecommunications, Inc. (S) 8.000 08-15-16 545,000 561,350 SBA Tower Trust (S) 5.101 04-15-17 1,790,000 1,886,215 Utilities 4.65% Electric Utilities 2.63% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 1,160,000 1,163,823 Aquila, Inc. 11.875 07-01-12 1,905,000 2,194,560 BVPS II Funding Corp. 8.890 06-01-17 2,038,000 2,298,592 Commonwealth Edison Company 5.800 03-15-18 2,995,000 3,294,898 Duke Energy Corp. 6.300 02-01-14 1,360,000 1,526,191 FirstEnergy Solutions Corp. 4.800 02-15-15 1,495,000 1,542,723 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 2,395,000 2,625,480 ITC Holdings Corp. (S) 5.875 09-30-16 745,000 792,236 See notes to financial statements 20 Bond Fund | Annual report Maturity Rate date Par value Value Electric Utilities (continued) ITC Holdings Corp. (S) 5.500% 01-15-20 $1,670,000 $1,758,712 Monongahela Power Company (S) 7.950 12-15-13 2,080,000 2,438,569 PNPP II Funding Corp. 9.120 05-30-16 944,000 959,758 Texas Competitive Electric Holdings Company LLC, Series A 10.250 11-01-15 2,305,000 1,544,350 Waterford 3 Funding Corp. 8.090 01-02-17 1,885,317 1,951,133 Gas Utilities 0.24% DCP Midstream LLC (S) 9.750 03-15-19 1,705,000 2,176,291 Independent Power Producers & Energy Traders 0.57% AES Eastern Energy LP, Series 1999-A 9.000 01-02-17 3,049,137 3,171,103 Ipalco Enterprises, Inc. 8.625 11-14-11 1,405,000 1,464,713 Listrindo Capital BV (S) 9.250 01-29-15 560,000 565,740 Multi-Utilities 0.83% CMS Energy Corp. 6.250 02-01-20 2,645,000 2,498,401 DTE Energy Company 7.625 05-15-14 1,310,000 1,530,559 Sempra Energy 8.900 11-15-13 1,415,000 1,684,497 Sempra Energy 6.500 06-01-16 1,645,000 1,879,585 Water Utilities 0.38% Indiantown Cogeneration LP, Series A9 9.260 12-15-10 363,223 370,331 Midwest Generation LLC, Series B 8.560 01-02-16 2,265,754 2,254,425 Salton Sea Funding Corp., Series F 7.475 11-30-18 777,856 862,666 Convertible Bonds 0.30% (Cost $2,026,465) Financials 0.14% Real Estate Investment Trusts 0.14% Corporate Office Properties LP (S) 4.250% 04-15-30 $1,360,000 1,310,700 Industrials 0.16% Airlines 0.16% US Airways Group, Inc. 7.250 05-15-14 680,000 1,427,150 U.S. Government & Agency Obligations 17.95% (Cost $161,007,838) U.S. Government 5.27% U.S. Treasury Bond 4.625% 02-15-40 $23,295,000 24,874,681 Note 3.500 05-15-20 7,365,000 7,486,964 Note 2.500 03-31-15 10,770,000 10,998,863 Note 2.500 04-30-15 4,755,000 4,850,842 U.S. Government Agency 12.68% Federal Home Loan Bank 5.375 05-18-16 1,960,000 2,249,318 Federal Home Loan Mortgage Corp. 5.000 07-01-35 2,655,880 2,791,579 Federal National Mortgage Association 15 Yr Pass Thru Ctf 3.000 10-29-14 2,605,000 2,631,277 30 Yr Pass Thru Ctf 5.500 05-01-35 15,883,534 16,964,359 TBA 5.000 TBA 30,840,000 32,273,579 30 Yr Pass Thru Ctf 5.000 11-01-33 3,498,143 3,678,789 30 Yr Pass Thru Ctf 4.000 06-01-24 28,130,961 28,935,332 See notes to financial statements Annual report | Bond Fund 21 Maturity Rate date Par value Value Federal National Mortgage Association (continued) 30 Yr Pass Thru Ctf 4.000% 07-01-24 $17,705,945 $18,212,225 Note 2.050 01-28-13 4,500,000 4,524,035 Note 1.800 03-15-13 3,720,000 3,735,393 Term Loans 0.24% (Cost $2,231,248) Consumer Discretionary 0.15% Hotels, Restaurants & Leisure 0.15% East Valley Tourist Development Authority 12.000% 08-06-12 $795,819 684,404 Greektown Holdings LLC 14.500 09-30-10 580,621 586,428 Greektown Holdings LLC (T)(U)  09-30-10 60,605 61,211 Financials 0.09% Real Estate Management & Development 0.09% Realogy Corp. 13.500 10-15-17 800,000 840,000 Collateralized Mortgage Obligations 16.35% (Cost $169,915,168) American Home Mortgage Assets Series 2006-6, Class A1A (P) 0.533% 12-25-46 $2,425,033 1,268,678 Series 2006-6, Class XP IO 2.581 12-25-46 29,975,547 1,280,196 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 2,875,000 3,022,212 Series 2007-1A, Class D (S) 5.957 04-15-37 3,175,000 3,341,967 Banc of America Commercial Mortgage, Inc., Series 2006-3, Class A4 (P) 5.889 07-10-44 5,260,000 5,283,407 Banc of America Funding Corp. Series 2006-B, Class 6A1 (P) 5.826 03-20-36 2,775,081 1,937,327 Series 2007-E, Class 4A1 (P) 5.710 07-20-47 1,713,916 1,164,018 Bear Stearns Alt-A Trust, Series 2005-3, Class B2 (P) 2.727 04-25-35 1,154,429 62,481 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW14, Class D (S) 5.412 12-11-38 2,480,000 893,540 Bear Stearns Mortgage Funding Trust, Series 2006-AR1, Class 2A1 (P) 0.563 08-25-36 1,543,345 812,139 Citigroup Commercial Mortgage Trust, Series 2006-C4, Class A3 (P) 5.729 03-15-49 3,350,000 3,451,728 Citigroup Mortgage Loan Trust, Inc. Series 2005-10, Class 1A5A (P) 5.680 12-25-35 1,970,895 1,262,098 Series 2005-5, Class 2A3 5.000 08-25-35 1,144,346 1,049,222 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class C (P) 5.223 07-15-44 1,030,000 686,764 Commercial Mortgage Pass Through Certificates, Series 2007-C9, Class A4 (P) 5.816 12-10-49 5,295,000 5,331,897 Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 3,747,657 680,822 Series 3623, Class LI IO 4.500 01-15-25 3,831,347 406,685 Series 3630, Class BI IO 4.000 05-15-27 2,209,613 331,948 See notes to financial statements 22 Bond Fund | Annual report Maturity Rate date Par value Value Federal National Mortgage Association Series 2009-109, Class IW IO 4.500% 04-25-38 $5,658,326 $977,785 Series 2009-47, Class EI IO 5.000 08-25-19 5,160,301 589,940 Series 2009-50, Class GI IO 5.000 05-25-39 8,500,186 1,271,792 Series 2009-78, Class IB IO 5.000 06-25-39 11,961,122 2,069,572 Series 2010-14, Class AI IO 4.000 08-25-27 6,666,779 1,190,369 Series 2010-36, Class BI IO 4.000 03-25-28 6,780,148 966,692 Series 398, Class C3 IO 4.500 05-25-39 7,424,420 1,694,539 Series 401, Class C2 IO 4.500 06-25-39 5,006,620 1,095,754 Series 402, Class 3 IO 4.000 11-25-39 4,829,358 1,125,054 Series 402, Class 4 IO 4.000 10-25-39 8,695,933 2,015,522 Series 402, Class 7 IO 4.500 11-25-39 8,513,477 1,929,895 First Horizon Alternative Mortgage Securities Series 2006-RE1, Class A1 5.500 05-25-35 2,803,747 2,266,905 Series 2004-AA5, Class B1 (P) 2.230 12-25-34 1,171,675 102,582 Global Tower Partners Acquisition Partners LLC, Series 2007-1A, Class F (S) 7.050 05-15-37 780,000 795,600 GMAC Commercial Mortgage Securities, Inc., Series 2003-C2, Class B (P) 5.675 05-10-40 7,495,000 7,875,351 GMAC Mortgage Corp. Loan Trust, Series 2006-AR1, Class 2A1 (P) 5.518 04-19-36 1,813,263 1,498,854 Greenpoint Mortgage Funding Trust Series 2005-AR4, Class 4A2 (P) 0.703 10-25-45 2,340,013 579,806 Series 2006-AR1, Class A2A (P) 0.713 02-25-36 3,722,516 1,097,137 Greenwich Capital Commercial Funding Corp. Series 2007-GG9, Class C (P) 5.554 03-10-39 1,810,000 513,240 Series 2007-GG9, Class F (P) 5.633 03-10-39 995,000 185,135 Series 2007-GG9, Class A4 5.444 03-10-39 4,670,000 4,512,840 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.848 09-25-35 3,667,057 3,453,424 Series 2004-9, Class B1 (P) 3.900 08-25-34 1,655,468 640,948 Series 2006-AR1, Class 3A1 (P) 5.307 01-25-36 4,329,325 3,914,974 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.470 08-19-45 14,831,403 537,260 Series 2005-16, Class 2A1B (P) 0.669 01-19-36 1,385,357 355,913 Series 2005-8, Class 1X IO 2.440 09-19-35 22,953,559 896,623 Series 2006-SB1, Class A1A (P) 1.271 12-19-36 2,811,765 1,221,285 Series 2007-3, Class ES IO 0.350 05-19-47 104,071,712 551,580 Series 2007-4, Class ES IO 0.350 07-19-47 116,400,608 663,483 Series 2007-6, Class ES IO (S) 0.342 08-19-37 83,836,065 554,156 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 1,140,446 113,600 Series 2005-AR18, Class 1X IO 2.384 10-25-36 37,255,707 1,281,596 Series 2005-AR18, Class 2X IO 2.110 10-25-36 62,059,973 2,209,335 Series 2005-AR5, Class B1 (P) 2.779 05-25-35 1,617,827 66,558 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 3,635,000 3,256,531 Series 2005-LDP4, Class B (P) 5.129 10-15-42 1,646,000 1,203,396 Series 2007-CB18, Class A4 5.440 06-12-47 4,610,000 4,464,826 Series 2006-LDP7, Class A4 (P) 5.874 04-15-45 3,345,000 3,485,056 JPMorgan Mortgage Trust Series 2006-A7, Class 2A5 (P) 5.757 01-25-37 3,321,574 536,109 Series 2005-S2, Class 2A16 6.500 09-25-35 1,870,425 1,698,854 See notes to financial statements Annual report | Bond Fund 23 Maturity Rate date Par value Value LBUBS Commercial Mortgage Trust Series 2007-C7, Class A3 (P) 5.866% 09-15-45 $4,685,000 $4,582,195 Series 2006-C4, Class A4 (P) 5.882 06-15-38 3,950,000 4,076,880 Series 2007-C2, Class A3 5.430 02-15-40 4,910,000 4,722,247 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-2, Class A4 (P) 5.909 06-12-46 4,535,000 4,728,439 MLCC Mortgage Investors, Inc. Series 2007-3, Class M1 (P) 5.830 09-25-37 1,492,747 624,817 Series 2007-3, Class M2 (P) 5.830 09-25-37 557,996 223,506 Series 2007-3, Class M3 (P) 5.830 09-25-37 395,846 145,744 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 4,605,000 4,428,939 Series 2007-IQ15, Class A4 (P) 5.880 06-11-49 4,645,000 4,660,476 Series 2005-HQ7, Class A4 (P) 5.208 11-14-42 3,065,000 3,180,901 Series 2005-IQ10, Class A4A (P) 5.230 09-15-42 2,680,000 2,770,792 Series 2006-IQ12, Class E IO 5.538 12-15-43 2,430,000 408,128 PRLM, Series JF-929, Class AI IO 4.500 07-02-40 7,885,000 1,273,920 Provident Funding Mortgage Loan Trust, Series 2005-1, Class B1 (P) 2.980 05-25-35 1,548,433 425,701 Residential Accredit Loans, Inc., Series 2005-QO4, Class X IO 2.566 12-25-45 39,650,660 1,339,883 Structured Asset Securities Corp., Series 2003-6A, Class B1 (P) 2.790 03-25-33 2,103,678 1,088,670 Washington Mutual, Inc. Series 2005-AR1, Class X IO 1.697 01-25-45 50,158,394 1,640,556 Series 2005-AR13, Class X IO 1.674 10-25-45 133,912,965 4,184,781 Series 2005-AR19, Class B1 (P) 1.043 12-25-45 2,319,762 289,871 Series 2006-AR4, Class 1A1B (P) 1.361 05-25-46 2,486,069 1,106,880 Series 2005-6, Class 1CB 6.500 08-25-35 1,265,908 883,366 Series 2005-AR13, Class B1 (P) 0.943 10-25-45 3,979,485 434,183 Series 2005-AR6, Class B1 (P) 0.943 04-25-45 4,461,157 579,076 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 5.090 04-25-35 3,206,901 3,062,685 Series 2006-AR15, Class A3 (P) 5.488 10-25-36 3,382,827 955,835 Asset Backed Securities 3.33% (Cost $32,025,097) Bank of America Auto Trust, Series 2009-1A, Class A4 (S) 3.520% 06-15-16 $2,525,000 2,629,753 Bayview Financial Acquisition Trust, Series 2006-A, Class 2A3 (P) 0.704 02-28-41 2,169,898 1,693,953 BMW Vehicle Lease Trust, Series 2009-1, Class A4 3.660 08-15-13 2,855,000 2,933,114 Carrington Mortgage Loan Trust, Series 2006-NC4, Class A5 (P) 0.403 10-25-36 851,861 707,264 ContiMortgage Home Equity Loan Trust, Series 1995-2, Class A5 8.100 08-15-25 185,545 163,799 Countrywide Asset-Backed Certificates, Series 2006-3, Class 2A2 (P) 0.523 06-25-36 3,530,282 2,908,600 DB Master Finance LLC Series 2006-1, Class-A2 (S) 5.779 06-20-31 4,605,000 4,543,247 Series 2006-1, Class-M1 (S) 8.285 06-20-31 1,065,000 985,423 See notes to financial statements 24 Bond Fund | Annual report Maturity Rate date Par value Value Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629% 04-25-37 $3,715,000 $3,204,224 Series 2007-1, Class A2 (S) 5.261 04-25-37 3,180,000 2,965,262 Hertz Vehicle Financing LLC, Series 2009-2A, Class A2 (S) 5.290 03-25-16 3,090,000 3,295,022 Lehman XS Trust Series 2005-5N, Class 3A2 (P) 0.703 11-25-35 2,629,260 878,594 Series 2005-7N, Class 1A1B (P) 0.643 12-25-35 3,066,592 980,886 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 4.499 08-25-35 654,292 625,212 Series 2005-2, Class AF4 4.934 08-25-35 2,365,000 1,930,648 Shares Value Preferred Stocks 0.63% (Cost $5,992,202) Consumer Staples 0.19% Food & Staples Retailing 0.19% Ocean Spray Cranberries, Inc., 6.250%, Series A (S) 23,250 1,720,500 Financials 0.24% Diversified Financial Services 0.24% Bank of America Corp., 8.625% 89,220 2,209,979 Telecommunication Services 0.20% Wireless Telecommunication Services 0.20% Telephone & Data Systems, Inc., 7.600%, Series A 72,953 1,806,316 Maturity Yield* date Par value Value Short-Term Investments 5.41% (Cost $49,539,000) Short-Term Securities 4.92% Federal Home Loan Bank Discount Note 0.060% 06-01-10 $45,000,000 45,000,000 Repurchase Agreement 0.49% Repurchase Agreement with State Street Corp. dated 5-28-10 at 0.010% to be repurchased at $4,539,005 on 6-1-10, collateralized by $4,465,000 Federal Home Loan Mortgage Corp., 4.125% due 2-24-11 (valued at $4,632,438). 4,539,000 4,539,000 Total investments (Cost $937,294,213)  102.51% Other assets and liabilities, net (2.51%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable of the Fund. See notes to financial statements Annual report | Bond Fund 25 Notes to Schedule of Investments Currency abbreviations BRL  Brazilian Real CAD  Canadian Dollar GMTN Global Medium Term Note IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate MTN Medium-Term Note PIK Paid In Kind TBA To Be Announced (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $189,770,395 or 20.78% of the Funds net assets as of May 31, 2010. (T) All or a portion of this security represents an unsettled term loan commitment. Rate will be determined at time of settlement. (U) All or a portion of this position represents unfunded loan commitment. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At May 31, 2010, the aggregate cost of investment securities for federal income tax purposes was $938,583,187. Net unrealized depreciation aggregated $893,980, of which $52,059,678 related to appreciated investment securities and $52,953,658 related to depreciated investment securities. See notes to financial statements 26 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $937,294,213) $937,689,207 Cash 620 Cash held at broker for futurescontracts 52,950 Receivable for investmentssold 1,507,125 Receivable for fund sharessold 2,091,914 Dividends and interestreceivable 12,543,520 Receivable for securities lendingincome 122 Other receivables and prepaidassets 107,046 Totalassets Liabilities Payable for investmentspurchased 3,506,328 Payable for delayed delivery securitiespurchased 33,231,541 Payable for fund sharesrepurchased 1,053,512 Swap contracts, at value (Note3) 150,513 Payable for futures variation margin (Note3) 47,500 Distributionspayable 857,820 Payable toaffiliates Accounting and legal servicesfees 14,361 Transfer agentfees 163,230 Distribution and servicefees 33,440 Trusteesfees 49,083 Other liabilities and accruedexpenses 129,422 Totalliabilities Netassets Capital paid-in $935,632,552 Undistributed net investmentincome 1,925,648 Accumulated net realized loss on investments, futures contracts, foreign currency transactions and swapcontracts (22,999,315) Net unrealized appreciation (depreciation) on investments, futures contracts, translation of assets and liabilities in foreign currencies and swapcontracts 196,869 Netassets See notes to financial statements Annual report | Bond Fund 27 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($819,230,588 ÷ 54,617,521shares) $15.00 Class B ($24,937,860 ÷ 1,662,407shares) 1 $15.00 Class C ($40,267,522 ÷ 2,684,955shares) 1 $15.00 Class I ($30,319,784 ÷ 2,022,211shares) $14.99 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $15.71 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements 28 Bond Fund | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $65,547,963 Dividends 609,072 Securitieslending 914 Less foreign taxeswithheld (4,909) Total investmentincome Expenses Investment management fees (Note5) 4,265,780 Distribution and service fees (Note5) 2,905,282 Accounting and legal services fees (Note5) 149,109 Transfer agent fees (Note5) 1,626,562 Trustees fees (Note5) 66,990 State registrationfees 64,084 Printing and postagefees 191,406 Professionalfees 147,505 Custodianfees 38,258 Registration and filingfees 21,143 Other 38,135 Totalexpenses Less expense reductions (Note5) (102,362) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 14,340,359 Investments in affiliatedissuers 278 Futures contracts (Note3) (322,000) Swap contracts (Note3) 76,969 Foreign currencytransactions 298,387 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 105,495,538 Futures contracts (Note3) 303,462 Swap contracts (Note3) 444,249 Translation of assets and liabilities in foreigncurrencies 4,636 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-10 5-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $56,741,148 $52,778,739 Net realized gain(loss) 14,393,993 (14,392,036) Change in net unrealized appreciation(depreciation) 106,247,885 (71,838,760) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (52,254,887) (48,395,953) ClassB (1,641,832) (1,985,117) ClassC (2,007,184) (1,498,050) ClassI (1,597,695) (1,353,495) ClassR1 (12,611) (61,014) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofyear 759,578,668 917,467,114 End ofyear Undistributed net investmentincome See notes to financial statements 30 Bond Fund | Annual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.97 0.87 0.81 0.75 0.68 Net realized and unrealized gain (loss) oninvestments 2.05 (1.34) (0.43) 0.26 (0.74) Total from investmentoperations Lessdistributions From net investmentincome (0.98) (0.88) (0.82) (0.77) (0.72) Return ofcapital     (0.01) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $819 $686 $824 $870 $899 Ratios (as a percentage of average net assets): Expenses beforereductions 1.08 1.16 4 1.05 1.05 1.08 Expenses net of feewaivers 1.08 1.16 4 1.05 1.05 1.07 Expenses net of fee waivers andcredits 1.07 1.16 4 1.05 1.05 1.07 Net investmentincome 6.71 6.71 5.54 5.11 4.56 Portfolio turnover (%) 88 90 90 106 135 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS B SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.86 0.77 0.71 0.65 0.58 Net realized and unrealized gain (loss) oninvestments 2.07 (1.34) (0.43) 0.26 (0.74) Total from investmentoperations Lessdistributions From net investmentincome (0.88) (0.79) (0.72) (0.67) (0.62) Return ofcapital     (0.01) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $25 $28 $42 $59 $87 Ratios (as a percentage of average net assets): Expenses beforereductions 1.78 1.86 4 1.76 1.75 1.78 Expenses net of feewaivers 1.78 1.86 4 1.76 1.75 1.77 Expenses net of fee waivers andcredits 1.77 1.86 4 1.75 1.75 1.77 Net investmentincome 6.01 5.96 4.82 4.40 3.84 Portfolio turnover (%) 88 90 90 106 135 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Annual report | Bond Fund 31 CLASS C SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.86 0.78 0.71 0.65 0.58 Net realized and unrealized gain (loss) oninvestments 2.06 (1.34) (0.43) 0.26 (0.74) Total from investmentoperations Lessdistributions From net investmentincome (0.88) (0.79) (0.72) (0.67) (0.62) Return ofcapital     (0.01) Totaldistributions Net asset value, end ofyear Total return (%) 2 3 3 Ratios and supplementaldata Net assets, end of year (inmillions) $40 $26 $29 $23 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 1.78 1.86 4 1.75 1.75 1.78 Expenses net of feewaivers 1.78 1.86 4 1.75 1.75 1.77 Expenses net of fee waivers andcredits 1.77 1.86 4 1.75 1.75 1.77 Net investmentincome 5.98 6.02 4.86 4.41 3.86 Portfolio turnover (%) 88 90 90 106 135 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS I SHARES Periodended 5-31-10 5-31-09 5-31-08 5-31-07 5-31-06 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 1.03 0.93 0.88 0.81 0.75 Net realized and unrealized gain (loss) oninvestments 2.05 (1.35) (0.43) 0.25 (0.74) Total from investmentoperations Lessdistributions From net investmentincome (1.05) (0.93) (0.88) (0.83) (0.79) Return ofcapital     (0.01) Totaldistributions Net asset value, end ofyear Total return (%) 2 Ratios and supplementaldata Net assets, end of year (inmillions) $30 $19 $22 $5 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.63 0.70 3 0.62 0.62 0.64 Expenses net of feewaivers 0.63 0.70 3 0.62 0.62 0.64 Expenses net of fee waivers andcredits 0.63 0.70 3 0.62 0.62 0.64 Net investmentincome 7.13 7.22 6.08 5.54 4.99 Portfolio turnover (%) 88 90 90 106 135 1 Based on the average daily sharesoutstanding. 2 Assumes dividend reinvestment (ifapplicable). 3 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements 32 Bond Fund | Annual report Notes to financial statements Note 1  Organization John Hancock Bond Fund (the Fund) is a diversified series of John Hancock Sovereign Bond Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with prudent investment risk. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Effective at the close of business on August 21, 2009, Class R1 shares converted into Class A shares. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
